Lumpkin, J.
1. There was no abuse of discretion in denying the interlocutory injunction prayed for in this case.
2. A motion to award damages on the ground that the ease was brought to this court for delay, only must be denied, the judgment to which exception was taken being the refusal of an interlocutory injunction and not a money judgment. Civil Code (1910), § 6213; Brantley v. Buck, 62 Ga. 172; Collins Park & Belt R. Co. v. Short Electric Ry. Co., 95 Ga. 570 (20 S. E. 495).

Judgment affirmed.


All the Justices concur.